                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRAVIS TRUESDALE,                                  :         CIVIL ACTION
          Petitioner,                              :
                                                   :
               v.                                  :
                                                   :
DR. ROBERT MARSH, et al.,                          :         NO. 19-2296
           Respondents.                            :

                    MEMORANDUM SUR ORDER TO SHOW CAUSE

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                              September 11, 2019

       Before the Court for Report and Recommendation is the pro se petition for the issuance

of a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by Travis Truesdale, a state

prisoner confined at SCI-Benner in Bellefonte, Pennsylvania. Truesdale was sentenced to an

aggregate term of 35 to 70 years following his conviction to charges of rape, unlawful contact

with a minor, involuntary deviate sexual intercourse (“ISDI”), and unlawful restraint in Case No.

CP-51-CR-0014665-2011. Petitioner entered a non-negotiated guilty plea to these charges on

January 4, 2013 in the Philadelphia Court of Common Pleas and now seeks habeas relief on

grounds relating to the lawfulness of his plea, the alleged ineffective assistance of counsel

relating to the entry of the plea, and counsel’s failure to seek the recusal of the court. As we set

out below, Truesdale’s petition was not filed within the time period set forth by the governing

statute. We are filing this Memorandum in support of our order to Petitioner to show cause why

this matter should not be dismissed as untimely.




                                                   1
I.     FACTUAL AND PROCEDURAL BACKGROUND1

       Following entry of what is characterized on the docket as a “non-negotiated” guilty plea

on July 20, 2012, Truesdale was convicted of rape, unlawful contact with a minor, ISDI, and

unlawful restraint. Several other charges that had been filed related to the incident, which

occurred on October 15, 2011, were nolle prossed. Sentencing was deferred pending a sex

offender assessment.      On January 4, 2013, the court sentenced Truesdale to a term of

incarceration of 10-20 years for the rape conviction, a consecutive term of 10-20 years for the

unlawful contact with a minor conviction, a further consecutive term of 10-20 years for the ISDI

conviction, and a further consecutive term of 5-10 years for the unlawful restraint conviction.

(CP Crim. Dkt. at 1-9.)

       The defense filed a motion on January 14, 2013 seeking reconsideration of the sentence,

which the court denied on January 31, 2013. In its order, the court also permitted defense

counsel to withdraw and identified a new attorney “to be appointed for the purposes of appeal

processes.” (Id. at 9.) That attorney did not promptly enter his appearance, but on May 24,

2013, the court reinstated Truesdale’s direct appeal rights and on May 31, 2013, appointed

appellate counsel filed a notice of appeal to the Superior Court. (Id. at 9-10.) On May 22, 2014,

the Superior Court affirmed the conviction. Commonwealth v. Trusedale, No. 1593 EDA 2013,

2014 WL 10936943 (Pa. Super. Ct. May 22, 2014). Petitioner did not seek allowance of appeal

in the Pennsylvania Supreme Court.

       On March 6, 2015, Truesdale filed a pro se PCRA petition. Beginning at this point, the

trajectory of his case was coupled with that of an unrelated conviction, in Case No. CP-51-CR-


1
  In the state court dockets and opinions, Petitioner’s surname is spelled “Trusedale.” In his
habeas petition, he has used the spelling “Truesdale.” Apart from our citations to the state court
decisions or dockets, we use the spelling found in the habeas petition before us.


                                                2
0014556-2011.     As reflected on both cases’ dockets, counsel was appointed and filed an

amended petition on July 20, 2016. The PCRA Court dismissed the petition on May 25, 2017

and counsel pursued an appeal to the Superior Court, which affirmed on June 12, 2018. The

docket and opinion in that appeal reflected that the appeal was from the PCRA Order of May 25,

2017 at both CP-51-CR-0014556-2011 and CP-51-CR-0014665-2011.                   Commonwealth v.

Trusedale, No. 1893 EDA 2017, 2018 WL 2929107 (Pa. Super. Ct. June 12, 2018). Petitioner

sought further review, but the Pennsylvania Supreme Court denied allowance of appeal on

December 19, 2018. Commonwealth v. Trusedale, No. 310 EAL 2018.

       Truesdale submitted a pro se § 2254 habeas petition to this Court on May 19, 2019,

which was docketed on May 24, 2019 at Civil Action No. 19-2296. It identified that conviction

challenged as both of the CP cases described above. On June 10, 2019, the Honorable Berle M.

Schiller referred the petition to me for preparation of a Report and Recommendation. Upon our

recommendation, the Court severed the two cases, such that the challenge to the convictions of

rape, etc., at CP-51-CR-0014665-2011 remain in this civil action. Petitioner’s challenge to his

unrelated conviction of robbery, etc., at CP-51-CR-0014556-2011, is now being addressed at

Civil Action No. 19-3920. Both matters are before me for Report and Recommendation.

       We have not yet required that an answer to the petition be filed by the Philadelphia

District Attorney. See Rule 4, Rules Governing § 2254 Habeas Petitions (contemplating initial

review by the court before ordering that an answer to the petition be filed). Before filing our

Report and making our Recommendation, however, we find it proper to give Petitioner an

opportunity to be heard on one of the specific procedural defects apparent in his present petition.




                                                 3
II.       DISCUSSION

          Upon our review of the petition, we observed that when asked on the form petition to

“explain why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d)[2] does not

bar [his] petition,” Truesdale responded: “N/A.” (Pet. at 17.) Unlike Petitioner, we find this

provision to appear quite applicable to his petition. As we set out below, we will highlight this

significant potential procedural hurdle in order that Truesdale will have an opportunity to come

forward with any facts that might support a finding that he satisfies the statute of limitations or

that he qualifies for any exception to dismissal on timeliness grounds.


          A.      Timeliness

          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), legislation that

pre-dates Petitioner’s convictions, imposed a one-year period of limitations for the filing of an

application for a writ of habeas corpus. The statute provides:

                  (1) A 1-year period of limitation shall apply to an application for a
                  writ of habeas corpus by a person in custody pursuant to the
                  judgment of a State court. The limitation period shall run from the
                  latest of B

                         (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time for
                  seeking such review;

                         (B) the date on which the impediment to filing an
                  application created by State action in violation of the Constitution
                  or laws of the United States is removed, if the applicant was
                  prevented from filing by such state action;




2
    That statutory provision is reprinted in full in the form petition. See Pet. at 18.


                                                     4
                        (C) the date on which the constitutional right asserted was
               initially recognized by the Supreme Court, if the right has been
               newly recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

                      (D) the date on which the factual predicate of the claim or
               claims presented could have been discovered through the exercise
               of due diligence.

               (2) The time during which a properly filed application for State
               post-conviction or other collateral review with respect to the
               pertinent judgment or claim is pending shall not be counted toward
               any period of limitation under this subsection.

28 U.S.C. § 2244(d).

       Truesdale does not purport to identify which subsection of (d)(1) applies to his petition.

Nothing that he has asserted with respect to the legal basis for his claims suggest that (d)(1)(C)

would apply, nor has he referred to factual predicates of his claims that were discoverable only at

some later date as to trigger (d)(1)(D). Finally, he has not described any State action that

impeded his filing this habeas petition at an earlier time as to implicate (d)(1)(B). Therefore, it

appears that the limitation period would run from the date dictated by (d)(1)(A).

       Based upon the information provided in his petition, and as confirmed by online review

of the publicly-available state court docket sheets and opinions, Truesdale’s judgment of

conviction became final upon the expiration of the time to seek allowance of appeal in the

Pennsylvania Supreme Court from the May 22, 2014 decision of the Superior Court affirming his

conviction.   Accordingly, his conviction became final on June 21, 2014 and the AEDPA

limitations period began to run from that date. His PCRA petition was docketed on March 6,

2015, after 258 days of the AEDPA limitations period had elapsed. Litigation of his timely

PCRA petition tolled the AEDPA limitations period until that process concluded with the




                                                5
Pennsylvania Supreme Court’s denial of allowance of appeal on December 19, 2018. 3 At that

point, the AEDPA limitations period began to run again, with only 107 days remaining. Based

upon these circumstances, the habeas petition would have to have been filed by April 15, 2019 in

order to be timely. It was not filed, however, until May 19, 2019 at the earliest, the date that

Petitioner states he signed it and handed it to prison officials for mailing.

       Given these calculations, Truesdale’s petition would be considered non-compliant with

28 U.S.C. § 2244(d) and subject to dismissal absent a valid claim that concerns of equity require

that the limitations period be tolled. The United States Supreme Court recognizes that the

AEDPA statute of limitations is subject to equitable tolling but that such tolling is

appropriate only where extraordinary circumstances prevented the petitioner from filing his

petition on time and where the petitioner diligently pursued his rights. Holland v. Florida, 560

U.S. 631, 645-49 (2010). Alternatively, the untimeliness of a habeas petition may be excused if

the petitioner has made a showing of actual innocence. As set forth by the Supreme Court in

McQuiggin v. Perkins, 569 U.S. 383 (2013), a showing of actual innocence can serve as a

gateway to permit habeas review of otherwise procedurally-barred claims where a petitioner can

persuade the federal court that, in light of new evidence, “no juror, acting reasonably, would

have voted to find him guilty beyond a reasonable doubt.” McQuiggin, 569 U.S. at 386 (quoting

Schlup v. Delo, 513 U.S. 298, 329 (1995)). To make this showing, a petitioner must present “(1)


3
  A state post-conviction petition is deemed pending for purposes of § 2244(d)(2) only when it is
being reviewed by the state courts or the time for seeking further review within the state court
system is still available. One example of this is after the Superior Court has ruled on an appeal
and there is a 30-day period of time in which to seek allowance of appeal in the Pennsylvania
Supreme Court. The United States Supreme Court has clarified that a state petition is not
“pending” in this sense when the state’s highest court has ruled notwithstanding the opportunity
for the petitioner to seek certiorari in the United States Supreme Court. See Lawrence v.
Florida, 127 S. Ct. 1079, 1083 (2007).

                                                  6
new evidence (2) that is reliable and (3) so probative of innocence that no reasonable juror would

have convicted the petitioner.” Sistrunk v. Rozum, 674 F.3d 181, 191 (3d Cir. 2012) (quoting

Schlup, 513 U.S. at 324, 327).

       The petition filed by Truesdale does not refer to the standards of either equitable tolling

or of actual innocence. Therefore, in order to ensure that this issue is developed and that

Petitioner has an opportunity to be heard on the question of the timeliness of his petition before

we file our Report, we are giving him an opportunity to show cause why his petition should not

be dismissed as time-barred. An appropriate order follows.




                                                7
